Order granting summary judgment and judgment entered thereon reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on authority of Peoples National Bank & Trust Company of White Plains v. County of Westchester and City of White Plains (post, p. 827), decided herewith. Lazansky, P. J., Hagarty and Carswell, JJ., concur; Young and Scudder, JJ., dissent and vote to modify so as to provide that costs be stricken out. [See 145 Misc. 745; post, p. 845.]